MEMORANDUM **
Amit. C. Kaul appeals pro se from the district court’s ordering denying in part his motion for return of property seized during a prior criminal proceeding. We have jurisdiction under 28 U.S.C. § 1291. We review a district court’s denial of a motion for return of property de novo, United States v. Marshall, 338 F.3d 990, 993 (9th Cir.2003), and we affirm.
A criminal defendant is “presumed to have a right to the return of his property once the property is no longer needed as evidence, and the government has the burden of showing that it has a ‘legitimate reason to retain the property.’ ” United States v. Kaczynski, 416 F.3d 971, 974 (9th Cir.2005). The district court properly denied Kaul’s motion for return of property as to three laptops, because the government showed they were necessary evidence for ongoing investigations.
The government claims the laptops are now available for pickup from the Secret Service office in Los Angeles, and Kaul, who has been deported, cites no authority for the proposition that the government must deliver the laptops to him in India.
Kaul’s remaining contentions are also unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.